Citation Nr: 0723493	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  99-17 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for service-connected gastritis and duodenitis.

2.  Entitlement to service connection for depression, claimed 
as secondary to service-connected gastritis and duodenitis.

3.  Entitlement to service connection for an intestinal 
motility disorder/irritable bowel syndrome, claimed as 
secondary to service-connected gastritis and duodenitis.

4.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Karen Abatecola

ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from January 1966 to December 
1968.

This appeal arose before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) issued in December 1989, 
August 1999, and April 2000.  The issue of entitlement to an 
increased evaluation for the service-connected gastritis and 
duodenitis was remanded by the Board for additional 
development in December 1990, July 1991, December 1992, and 
June 1994.  A November 1994 rating action increased the 
rating assigned to the gastritis and duodenitis to 30 
percent.  

On June 15, 1995, the Board issued a decision denying an 
evaluation in excess of 30 percent for the gastritis and 
duodenitis, and the veteran appealed to the U.S. Court of 
Appeals for Veterans Claims.  In October 1996, a Joint Motion 
for Remand was filed, which requested that the Court return 
the case to the Board, on the ground there had been 
outstanding VA records which had not been obtained and 
considered by the Board at the time of the June 1995 
decision.  On October 16, 1996, the Court issued an Order 
returning the case to the Board.  Copies of the Joint Motion 
and the Order are included in the claims folder.  

In March 2001, the Board remanded the issues of entitlement 
to an evaluation in excess of 30 percent for the service-
connected gastritis and duodenitis and entitlement to a total 
disability evaluation based on individual unemployability 
(TDIU) to the RO for additional development.  The Board also 
found that the claims for secondary service connection for 
depression and an intestinal motility disorder/irritable 
bowel syndrome (IBS) were intertwined with the issues on 
appeal.  The case is now before the Board for further 
appellate consideration.

On May 30, 2007, the Board received a statement from the 
veteran which had duplicate medical evidence attached.  This 
statement reiterated his contentions and expressed various 
complaints (such as about the conduct of a VA examination) 
which should be addressed to the RO.  This letter and its 
attachments have been considered, but they shed no new light 
on the veteran's claims before the Board.


FINDINGS OF FACT

1.  The veteran's gastritis and duodenitis is manifested by 
mild epigastric tenderness with no rebound or guarding.

2.  The veteran's depression has not been etiologically 
related to the service-connected gastritis and duodenitis, on 
either a causal or aggravation basis.

3.  The veteran does not have an intestinal motility 
disorder/IBS which has been etiologically related to his 
service-connected gastritis and duodenitis, on either a 
causal or aggravation basis.

4.  The veteran has not been rendered unemployable by his 
service-connected gastritis and duodenitis.


CONCLUSION OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for the service-connected gastritis and duodenitis have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 
Diagnostic Code (DC) 7307 (2006).

2.  Depression is not proximately due to, the result of, or 
aggravated by the service-connected gastritis and duodenitis.  
38 U.S.C.A. §§ 5103(a), 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.310(a) (2006), 71 Fed. Reg. 52,744 
(Sept. 7, 2006).

3.  An intestinal motility disorder/IBS is not proximately 
due to, the result of, or aggravated by the service-connected 
gastritis and duodenitis.  38 U.S.C.A. §§ 5103(a), 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.310(a) 
(2006), 71 Fed. Reg. 52,744 (Sept. 7, 2006).

4.  The veteran is not unemployable solely due to service-
connected disability.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.340, 
3.341, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed to be 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In the present case, the initial adjudications predated 
enactment of the VCAA.  However, after the remand by the 
Court to the Board, and the ensuing remand by the Board to 
the RO, the veteran was provided with a June 2003 letter in 
which he was informed of VA's duty to assist him in 
substantiating his claims under the VCAA, and the effect of 
this duty upon his claims.  He was told what evidence was 
needed to substantiate his claim, to include what evidence 
and information VA would obtain in his behalf and what 
information and evidence he could submit.  He was told to 
submit any evidence relevant to his claims.  Subsequently, he 
was notified in February 2005 that he could submit any 
evidence in his possession that pertained to his claims. 

The Board finds that the content of the June 2003 and 
February 2005 letters provided to the veteran complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
provided an opportunity at that time to submit additional 
evidence.  Subsequently, the February and April 2004, March 
2005, and January and March 2007 SSOC's were issued, each of 
which provided the veteran with an additional 60 days to 
submit more evidence.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

For these reasons, VA's burden of rebutting any presumption 
of prejudice as to the VCAA notices has been satisfied, by 
showing that the essential fairness of the adjudication has 
not been affected.  There were detailed notice letters, 
followed by several SSOC's, thus conferring actual knowledge 
of the claim requirements upon the claimant and following 
that with appropriate re-adjudication.  Thus, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.  See Sanders, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  In the 
SSOC mailed in January 2007, the veteran was provided with 
the provisions of the Dingess case.



II.  Applicable laws and regulations

A.  Increased evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006); 38 C.F.R. Part 4 (2006).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  This could result in 
"staged ratings" based upon the facts found during the 
period in question.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Pursuant to 38 C.F.R. Part 4, DC 7307, a 30 percent 
evaluation is warranted for chronic gastritis with multiple 
small eroded or ulcerated areas, and symptoms.  A 60 percent 
evaluation requires severe hemorrhages, or large ulcerated or 
eroded areas.

B.  Service connection

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131(West 2002 & Supp. 2006); 
38 C.F.R. § 3.303(a) (2006).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection is also warranted for a disability which 
is aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2006).  Any additional impairment of earning capacity 
resulting from a service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
also warrants compensation.  See Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  When service connection is thus 
established for a secondary disorder, the secondary condition 
is considered a part of the original disability.  See id.

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has been 
amended recently.  The intended effect of this amendment is 
to conform VA regulations to the Allen decision, supra.  71 
Fed. Reg. 52,744 (Sept. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).  Since VA has been complying with Allen since 
1995, the regulatory amendment effects no new liberalization 
or restriction in this appeal.



C.  TDIU

Under 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities: provided, that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
paragraph (a) of this section.  The rating board will include 
a full statement as to the veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and all other factors having a bearing on the 
issue.  38 C.F.R. § 4.16(b).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


III.  Factual background and analysis

A.  Increased evaluation

The relevant evidence of record includes a VA examination of 
the veteran performed in July 1987.  He complained of 
recurrent episodes of abdominal pain with nausea and periodic 
vomiting.  He also reported constipation interrupted by 
diarrhea.  He complained of intermittent sharp pain in the 
lower intestines. The physical examination found that the 
abdomen was soft with mild epigastric tenderness.  A July 
1987 gastroscope found some nodules; the impression was mild 
duodenal inflammation with no ulcer.  The examiner diagnosed 
gastritis and IBS by history.  

VA treatment records from 1987 through 1989 show the 
veteran's complaints of stomach pain.  Objectively, he 
displayed a moderately tender abdomen.

VA afforded the veteran examinations in December 1991 and 
September 1994.  The former examination referred to his 
complaints of epigastric pain, with findings of a benign and 
nontender abdomen.  During the latter examination, he stated 
that since service he had had progressively worsening upset 
stomachs, characterized by nausea and vomiting.  These 
incidents would occur in clusters and would last about 10 
days.  He denied any upper gastrointestinal (UGI) bleeding.  
He denied any significant weight loss, although he referred 
to some blood in the stool.  The physical examination found 
that his abdomen was soft and flat with hyperactive bowel 
sounds.  There were no masses or ascites.  His weight was 121 
pounds, the same that it had been over the preceding year.  
He noted that his vomiting episodes would occur in clusters, 
about once a month.  The diagnosis was history of chronic 
epigastric pain and epigastric distress that occurred in 
cycles, similar to ulcer disease but with no ulcer found.

The veteran was treated by VA between 1990 and 1998.  In 
April 1991, he was noted to have a burning sensation in the 
abdomen; the physician doubted peptic 

ulcer disease.  In September 1994, he underwent a flexible 
sigmoidoscopy, which was unremarkable.  In 1995, he noted 
that he had been taking Tagamet, which he had discontinued 
because it had caused headaches.  He was diagnosed with 
erosive gastritis and duodenitis.  In June 1997, he had 
positive bowel sounds; his abdomen was nontender except to 
deep palpation of the epigastric areas.  In October 1998, he 
was still complaining of stomach pain, diarrhea, and sporadic 
vomiting.

In January 1999, the veteran was re-examined by VA.  The 
examiner noted that it was difficult to pin down the 
veteran's symptoms.  He said that he would have a two-week 
cycle of epigastric pain that had a spontaneous onset.  He 
described the pain as occasionally sharp, but noted that it 
was usually burning in nature.  He claimed that it would hurt 
in all quadrants on different occasions.  He said that these 
episodes would be accompanied by nausea and occasional 
vomiting.  He denied ever vomiting any blood.  He also denied 
any weight loss.  Palpation of the abdomen showed mild 
tenderness in all quadrants of the abdomen.  There was no 
rebound and the tenderness immediately resolved.  The veteran 
noted that the pain would be most severe in the lower right 
upper quadrant, not in the epigastrum.  His bowel sounds were 
normal.  On his wife's insistence, he withdrew his consent to 
undergo an endoscopy.  The examiner noted that the veteran's 
symptoms were more frequent and cyclical but were similar to 
what they were in service.  There was no objective data with 
which to support any change in the severity of the veteran's 
disease.  The examiner commented that it was not possible to 
tell if the veteran was entitled to more than a 30 percent 
evaluation because his spouse would not let him undergo an 
endoscopy.  Therefore, there was no objective evidence or 
indication of the worsening of his condition.

VA again examined the veteran in August 2003.  The examiner 
indicated that all six volumes of the veteran's claims folder 
had been reviewed.  The veteran related that, every 10 days 
or so, it would feel as if his epigastrum was "on fire."  
He indicated that taking TUMS would help; while he described 
occasional vomiting, he denied that this was accompanied by 
any blood.  He could not recall any diagnostic testing since 
1999.  He said that when he would get an attack, he would lie 
down in the fetal position, take some TUMS, and wait for the 
episode to pass.  He indicated that his stomach complaints 
would sometimes be accompanied by headaches.  He said that 
his symptoms were the same as they had been in 1999.  The 
physical examination noted that his abdomen was mildly obese 
with nonspecific generalized tenderness throughout the 
abdomen without any acute findings such as rebound or 
guarding.  There was no palpable spleen or liver.  There were 
also no masses or aortic bruits.  The examiner wanted to 
schedule an endoscopy, but his wife refused permission unless 
she could be in the room.  The examiner noted that she had 
been told in the past that she could not accompany the 
veteran in the room during the procedure.  The examiner 
opined, after reviewing the record and after listening to all 
of his complaints, that the veteran's gastrointestinal 
condition was stable and unchanged.  

After a careful review of the evidence of record, the Board 
finds that an evaluation in excess of 30 percent from the 
time of the original claim in 1989 has not been established.  
Initially, the Board notes that the only way to objectively 
ascertain whether the veteran has large ulcerated or eroded 
areas, as is necessary to justify a 60 percent evaluation, 
would be for the veteran to undergo an endoscopy procedure.  
However, the veteran's wife, acting as his representative, 
has refused to permit the veteran to undergo this procedure 
in her absence, despite being told on more than one occasion 
that she could not be allowed in the room during this 
procedure.  Therefore, the Board must rely upon the other 
objective findings that can be found in the record, to 
include the various VA examination reports.  This evidence 
demonstrated that he has experienced mild epigastric 
tenderness, cycles of vomiting, with no rebound or guarding 
and no indication of a palpable liver or spleen.  
Significantly, the examiners in January 1999 and August 2003 
specifically opined that, after reviewing the evidence of 
record, the veteran's condition has been stable since his 
release from service, with no objective evidence that would 
support a finding that it had increased in severity since his 
claim in 1989.  Therefore, based on this evidence, the Board 
finds that the 30 percent evaluation that has been in effect 
since 1989 adequately compensates the veteran for the degree 
of disability resulting from his service-connected gastritis 
and duodenitis.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 30 percent for the service-connected gastritis and 
duodenitis.

Pursuant to 38 C.F.R. § 3.321(b)(1), ratings are to be based 
as far as practicable upon the average impairment of earning 
capacity.  However, in those exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is:  A finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The objective record suggests that the veteran's non-service-
connected depression, and not his service-connected gastritis 
and duodenitis, has interfered with his ability to work.  
There is also no evidence that the veteran has been 
frequently hospitalized for the treatment of this disorder.  
Therefore, the Board finds no exceptional circumstances in 
this case that would warrant referral for consideration of an 
extraschedular evaluation.

B.  Service connection

The veteran has requested that he be granted service 
connection for depression and an intestinal motility 
disorder/IBS, as secondary to his service-connected gastritis 
and duodenitis.  He asserts that the disorders were caused by 
his service-connected disability.

In June 1994, the veteran noted that he would get nervous and 
would be unable to eat for two days after an attack of his 
gastritis.  A September 1992 VA psychiatric evaluation noted 
that the veteran had mental trouble related to a work-related 
injury.  He noted that he used to work for VA and that he had 
been getting hate mail from former co-workers.  He said that 
he had nightmares and would relive the troublesome 
experiences that he had had to endure from his former 
employer.  He said that he was severely depressed and 
dysphoric.  He also said that he had flashbacks of the 
treatment that he received when employed by VA.  His thought 
content centered around his employment experiences and 
attempts to vilify and discredit him.  The diagnosis was 
major depression; his psychiatric problems were felt to be 
the direct result of a work injury.  A September 1994 VA 
examination noted that a mental disorder with symptoms 
relating to his intestine had to be ruled out.  He failed to 
report to a psychiatric examination scheduled in August 2003.

In regard to the claim for service connection for an 
intestinal motility disorder/IBS, the VA treatment records 
and examinations conducted throughout the 1990's had 
diagnosed "rule out" IBS and questionable IBS.  These 
diagnoses were based on his complaints of stomach pain and 
diarrhea.  The January 1999 VA examiner felt that 

the veteran could possibly have an intestinal motility 
disorder or IBS, which it was thought would explain his 
chronic complaints.  Another VA examination was conducted in  
August 2003.  On occasion, he would have some constipation 
and then some diarrhea; he denied that this occurred on a 
weekly basis.  The examiner concluded that there was no 
evidence for any disorders labeled as IBS or a generalized 
intestinal motility disorder.  A motility disorder and IBS 
were not found.  In April 2005, the veteran submitted a 
prescription for Zelnorm, which was noted to have been 
prescribed for IBS.

Upon careful review of the evidence of record, it is found 
that service connection for depression and an intestinal 
motility disorder/IBS as secondary to the service-connected 
gastritis and duodenitis has not been established.  In regard 
to the depression, while the veteran failed to report to an 
August 2003 examination, the other objective evidence 
indicated that his diagnosed depression had been related to 
injuries suffered at work.  There was no indication in the 
objective record that his gastritis and duodenitis had caused 
or aggravated his diagnosed depression.  In regard to the 
claim for service connection for an intestinal motility 
disorder/IBS, the evidence of record does not indicate that 
the veteran has been diagnosed with either condition.  The VA 
examination performed in August 2003 specifically found that 
the veteran did not suffer from an intestinal motility 
disorder/IBS disorder which could be related to his service-
connected gastritis and duodenitis.  Therefore, based upon 
this evidence, service connection on a secondary basis for 
these conditions cannot be awarded.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claims for service 
connection for depression and an intestinal motility 
disorder/IBS.

C.  TDIU

The objective record includes psychiatric examinations of the 
veteran conducted in September 1992 and August 1995 which 
noted that the veteran had not worked since 1984, primarily 
due to his psychiatric symptoms, namely his depression that 
had been related to employment issues with his last employer.  
At the time of an August 2003 VA examination, he had stated 
that he was unable to work because of abdominal discomfort.  
However, it was found that his gastrointestinal condition did 
not prevent the veteran from obtaining and maintaining 
employment; rather, it was found that it was his depression 
that prevented his employment.

Upon review of the evidence of record, the Board finds that 
entitlement to TDIU has not been established.  The veteran is 
service-connected for gastritis and duodenitis with a hiatal 
hernia, assigned a 30 percent disability evaluation.  This 
condition does not meet the schedular evaluation for the 
assignment of TDIU under the provisions of 38 C.F.R. 
§ 4.16(a).  Nor is there any indication that this disorder 
has caused marked interference with employment; rather, the 
record suggests that his depression has rendered him 
unemployable.  However, as noted above, this disorder is not 
related to his period of service and therefore does not 
warrant the assignment of TDIU under 38 C.F.R. § 4.16(a).

For those veteran's whose service-connected disabilities fail 
to meet the percentage standards under 38 C.F.R. § 4.16(a), 
TDIU would still be available if the record indicates that 
the veteran has been rendered unemployable by reason of 
service-connected disabilities.  However, in this case, there 
is no indication that the service-connected gastritis and 
duodenitis with hiatal hernia have rendered the veteran 
unemployable.  In fact, it was opined by the VA physician in 
January 2006 that his non-service-connected depression had 
resulted in his unemployability.  While the veteran clearly 
sincerely believes that his service-connected disorder has 
rendered him unemployable, he is not competent, as a 
layperson, to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Clearly, this evidence 
does not support a finding that the veteran has been rendered 
unemployable by his service-connected disability.  

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for TDIU.


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for the service-connected gastritis and duodenitis is denied.

Entitlement to service connection for depression, claimed as 
secondary to service-connected gastritis and duodenitis, is 
denied.

Entitlement to service connection for an intestinal motility 
disorder/irritable bowel syndrome, claimed as  secondary to 
service-connected gastritis and duodenitis, is denied.

Entitlement to a total disability evaluation based on 
individual unemployability due to of service-connected 
disabilities is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


